DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 3/10/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/30/19 and 1/28/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings are not easily reproducible and are of an informal nature. 
According to 37 C.F.R. 1.84, all drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of 
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color (See also MPEP 608.02).
Examiner notes the drawings are of an informal nature since in some cases, it is difficult to decipher the intended hand-written numerals.  For example, in Fig. 5, numeral ‘52’ (below 35) also appears like ’62’.  Also, in some cases, it is difficult to determine what parts of the figures the solid lines are intending to point towards (for example, 86 and 29 in Fig. 54 both seem to be pointed towards the same part).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid 
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral rim portion mounted on and electrically insulated from the first major surface of the insulating board by an insulating adhesive (in at least claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states the first power electrode, the control electrode, and the peripheral rim portion are mounted on and electrically insulated from the first major surface of the insulating board by an insulating adhesive.  This appears to be illustrated in Fig. 5 and the peripheral rim portion are mounted on and electrically insulated from the first major surface of the insulating board by an insulating adhesive.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuizumi (U.S. 2001/0048156 A1) in view of Otremba (U.S. 7,757,392 B2).
Regarding claim 1, Fukuizumi discloses a semiconductor package comprising:
A package footprint comprising a plurality of solderable contact pads (4 on bottom surface of 1, Fig. 2B) ([0048]);
A semiconductor device (5, Fig. 2B) ([0049]);
A redistribution substrate comprising an insulating board (1, Fig. 2B) having a first major (top) surface and a second major (bottom) surface, the solderable contact pads (4 on bottom surface of 1, Fig. 2B) of the package footprint are arranged on the second major surface of the insulating board ([0047]-[0048]); and
A contact clip (7, Fig. 2B) comprising a web portion (middle center portion of 7, Fig. 2B) and one or more peripheral rim portions (outer, reduced height portions of 7, Fig. 2B), wherein the web portion is mounted on and electrically coupled to the semiconductor device (5, Fig. 2B) and the peripheral rim portion is mounted on the first major surface of the insulating board (1, Fig. 2B) ([0049]-[0050]).
Yet, Fukuizumi does not disclose the semiconductor device comprises a first power electrode and a control electrode on a first surface and a second power electrode on a second surface opposite the first surface.  
However, Otremba discloses a semiconductor device comprises a first power electrode (8, Fig. 1) and a control electrode (9, Fig. 1) on a first (bottom) surface and a second power electrode (6, Fig. 1) on a second (top) surface opposite the first surface (col 11, lines 53-55; col 12, lines 23-25), wherein a web portion (25, Fig. 1) of a contact clip is mounted on and electrically coupled to the second power electrode (6, Fig. 1) of the semiconductor device (col 12, lines 23-25).  This incorporates a vertical semiconductor device into the package which has the advantage of reduced short channel effects and parasitic capacitance over comparable horizontal semiconductor 
Regarding claim 2, Fukuizumi discloses the contact clip (7, Fig. 2B) comprises two peripheral rim portions (outer, reduced height portions of 7, Fig. 2B) extending from opposing sides of the web portion (middle center portion of 7, Fig. 2B).
Regarding claim 3, Fukuizumi discloses the redistribution substrate further comprises at least one conductive via (3, Fig. 2B) extending from the first major surface to the second major surface and electrically coupling a conductive pad (4 on top surface of 1, Fig. 2B) on the first major surface with at least one of the plurality of solderable outer contact pads (4 on bottom surface of 1, Fig. 2B) on the second major surface.
Regarding claim 4, Fukuizumi discloses the peripheral rim portion (outer, reduced height portions of 7, Fig. 2B) of the contact clip is mounted on and electrically coupled (via 8, Fig. 2B) to a third conductive pad (4 on top surface of 1, Fig. 2B) on the first major surface of the insulating board (1, Fig. 2B).
Regarding claim 6, Fukuizumi discloses the insulating board (1, Fig. 2B) comprises an aperture (hole which is filled in by 3, Fig. 2B) extending from the first major surface to the second major surface, and wherein the peripheral rim portion (outer, reduced height portions of 7, Fig. 2B) of the contact clip forms a base (since it is located at an “end” of a hole filled in by 3, Fig. 2B) of the aperture.
Regarding claim 7, Fukuizumi discloses the semiconductor device (5, Fig. 2B) is electrically connected to a solderable contact pad (4 on bottom surface of 1, Fig. 2B) on the second major surface of the insulating board (1, Fig. 2B).  Otremba discloses solder (20, Fig. 1) positioned on the first power electrode (8, Fig. 1) or the control electrode (9, Fig. 1) of the semiconductor device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuizumi (U.S. 2001/0048156 A1) as modified by Otremba (U.S. 7,757,392 B2) as applied to claim 4 above, and further in view of Funatsu et al. (U.S. 2015/0001699 A1; “Funatsu”).
Regarding claim 5, Fukuizumi and Otremba disclose the peripheral rim portion (outer, reduced height portions of 7, Fig. 2B) of the contact clip is mounted on and electrically coupled to the third conductive pad (4 on top surface of 1, Fig. 2B) on the first major surface of the insulating board by solder (8, Fig. 2B) ([0050]).  Yet, Fukuizumi and Otremba do not disclose the solder comprises a melting point greater than 230°C.  However, Funatsu discloses using a solder comprising a melting point greater than 230°C ([0079]).  Because both the combination of Fukuizumi and Otremba and Funatsu teach methods of using solders, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of using a solder that comprises a melting point greater than 230°C.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuizumi (U.S. 2001/0048156 A1) as modified by Otremba (U.S. 7,757,392 B2) as applied to claim 1 above, and further in view of Otremba  (U.S. 7,271,470 B1; “Otremba 2”).
Regarding claims 9-10, Fukuizumi and Otremba disclose a semiconductor device (Fukuizumi: 5, Fig. 2B) and a contact clip (Fukuizumi: 7, Fig. 2B) but do not disclose another semiconductor device.  However, Otremba 2 discloses a contact clip coupling at least two semiconductor devices, wherein the at least other (second) semiconductor device may comprise a freewheeling diode or a transistor coupled in a half bridge configuration (col 9, lines 35-67).  This has the advantage of adding additional functionality to the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fukuizumi and Otremba with another semiconductor device coupled to the contact clip, as taught by Otremba 2, so as to add additional functionality to the overall device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/15/2021